Blandford, Justice.
This was a claim case. The jury found part of the property levied on subject, and part not subject. The claimant moved for a new trial, which was refused. The motion for a new trial was based alone upon the ground that the verdict was contrary to law and to the evidence, and without evidence to support it. We find on looking into the record that there was sufficient evidence to support the verdict, and therefore that the court committed no error, in refusing to grant a new trial.
Judgment affirmed.